DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3-4, 7-8, and 19-20 have been amended.  Claims 2, 5 and 18 are cancelled.  Claims 1, 3-4, 6-17 and 19-20 are pending and are considered in this office action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 101, 103 and 112, therefore the rejections are withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization/Confirmation for this examiner’s amendment was given in the Electronic Communication with Applicant’s representative Leon Fortin on 8/16/2022.
Please replace all prior version of the claims with the attached amended claims, wherein, on 8/16/2022, Applicant authorizes examiner Choi to replace claim status of claim 2, 5 and 18 from “withdrawn” to “cancel”.
Claims 1, 3-4, 6-17 and 19-20 of this application are allowed.

The amended claims:
Claim 2 (Cancelled)
Claim 5 (Cancelled)
Claim 18 (Cancelled)


REASONS FOR ALLOWANCE
The prior arts in the field (US20180285996; US20190392407; US20190005595; US20190114395) teaches a similar apparatus as claims, except the claimed feature of “stores source information digitally owned by a first participant in a first layer of the multi-layered structure of the asset wrapper; stores updates on the source information digitally owned by a second participant in a second layer the multi-layered structure of the asset wrapper; stores referencing of the updates between the first layer and the second layer in a third layer of the multi-layered structure of the asset wrapper.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature. Therefore, prior art (US20180285996; US20190392407; US20190005595; US20190114395) taken alone or in combination, fail to explicitly teach each and every limitations of either claim 1 or 19 or 20.
Furthermore, Examiner cannot find prior art of reference dated before January 08, 2018 that teaches the limitations of either claim 1 or 19 or 20. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        8/16/2022

/JAMES D NIGH/Senior Examiner, Art Unit 3685